Exhibit 10.12

II-VI Incorporated

Arrangement for Director Compensation

II-VI Incorporated (the “Company”) is providing this written description of the
compensation arrangement that the Company currently has with its Board of
Directors (“Board”) in connection with participation on the Board of Directors
and all applicable committees and subcommittees of the Board of Directors, which
the SEC may deem to be a material definitive agreement with the directors.

* Non-employee directors are to receive $15,000 per calendar year in cash
compensation as a retainer for their service on the Board.

* The Chairman of the Audit Committee is to receive an additional $5,000 per
calendar year in cash compensation as a retainer for his or her service.

* The Chairman of the Compensation Committee is to receive an additional $2,000
per calendar year in cash compensation as a retainer for his or her service.

* The Chairman of the Corporate Governance Committee is to receive an additional
$1,500 per calendar year in cash compensation as a retainer for his or her
service.

* The Chairman of the Subsidiary Committee is to receive an additional $1,500
per calendar year in cash compensation as a retainer for his or her service.

* The Lead Independent Director is to receive an additional $2,000 per calendar
year in cash compensation as a retainer for his or her service.

* In addition to such retainers, non-employee directors will receive fees for
attendance at meetings of the Board of Directors. Attendance by a non-employee
director at one or more of the regularly scheduled meetings of the Board of
Directors will be compensated in cash at a rate of $1,500 per day, plus
reimbursement of expenses. Some of the meetings of the Board of Directors may be
held over a two-day period.

* In addition, non-employee directors will receive fees for attendance at Board
Committee meetings. Attendance by a non-employee director will be compensated in
cash at a rate of $1,000 per day at one or more of the meetings of the Board’s
Audit Committee, Compensation Committee and Nominating and Corporate Governance
Committee if such meeting is held on a day other than those a day on which a
Board meeting is held, and $1,500 per day for the Subsidiary Committee.

* In addition, non-employee directors receive grants of stock options to
purchase shares of Common Stock with an exercise price equal to the fair market
value of such stock on the grant date.